PER CURIAM.
The judgment of the district court is affirmed on the authority of Toolson v. New York Yankees, Inc., 346 U.S. 356, 74 S.Ct. 78, 98 L.Ed. 64, and Radovich v. National Football League, 352 U.S. 445, 77 S.Ct. 390, 1 L.Ed.2d 456.
Appellant tries to bring professional baseball under the antitrust laws as boxing was done by United States v. International Boxing Club, 348 U.S. 236, 75 S.Ct. 259, 99 L.Ed. 290, and football by Radovich.
It asserts and pleads that conditions of restraint in professional baseball are now more aggravated than at the times of Federal Baseball Club of Baltimore v. National League, 259 U.S. 200, 42 S.Ct. 465, 66 L.Ed. 898 and Toolson. Also, it thinks Radovich and other decisions now undercut Toolson and Federal Baseball. But as we read Toolson and Radovich the Supreme Court is still holding to the proposition that if professional baseball is to be brought within the pale of federal antitrust laws, the Congress must do it.